MOORE, Judge,
dissenting.
As noted in the main opinion, a trial court commits reversible error when it fails to grant a party’s request for a hearing on a motion filed pursuant to Rule 59, Ala. R. Civ. P., if that motion has probable merit. See Ex parte Evans, 875 So.2d 297, 299-300 (Ala.2003); and Greene v. Thomp*424son, 554 So.2d 376, 381 (Ala.1989). Because in this case the mother’s post-judgment motion had probable merit, and because the mother requested a hearing on her motion, the trial court committed reversible error by not holding a hearing on that motion. I would therefore simply reverse the judgment for the trial court to hold a hearing on the mother’s post-judgment motion.
THOMAS, J., concurs.